MEMORANDUM**
Five Arizona state prisoners appeal pro se the district court’s March 27, 2000 order entering a stipulated Modified Permanent Injunction, which modified the injunction previously entered to ensure prisoners at the Arizona State Prison at Florence were *666provided meaningful access to the courts. While this appeal was pending the district court terminated the Modified Permanent Injunction. We therefore dismiss this appeal as moot. See Mayweathers v. Newland, 258 F.3d 930, 935-36 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.